NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               FEB 23 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RALPH ALBERT MARCUS,                             No. 09-15410

              Petitioner - Appellant,            D.C. No. 2:06-cv-00926-ATG

  v.
                                                 MEMORANDUM*
DARRELL G. ADAMS; ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,

              Respondents - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                Alfred T. Goodwin, Senior Circuit Judge, Presiding

                          Submitted February 18, 2011**
                            San Francisco, California

Before: TALLMAN and BEA, Circuit Judges, and CONLON, District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Petitioner-appellant Ralph Albert Marcus appeals the district court’s denial

of his petition for writ of habeas corpus. We affirm.

      The district court granted a Certificate of Appealability on two issues: (1)

whether Marcus’s due process rights under Brady v. Maryland, 373 U.S. 83

(1963), were violated by the prosecution’s alleged withholding of exculpatory

cassette tapes; and (2) whether Marcus’s Sixth Amendment right to effective

assistance of counsel was violated by his trial counsel’s performance, under the

standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). Marcus and

his counsel do not brief either certified issue in this appeal. Instead, Marcus’s

briefing focuses exclusively on a third, uncertified issue concerning the pretrial

removal of his public defender for a conflict of interest. That claim is

unmeritorious and we decline to address it. See 9th Cir. R. 22-1(e).

      Having waived the two certified issues by failing to brief them, Marcus does

not present any colorable claim on appeal.

      AFFIRMED.




                                          2